DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant’s argument regarding the oil absorption rate, it is not found persuasive for the reason that none of the claims have ever recited any such “oil absorption rate”.  Therefore, applicant's arguments are more specific than the claims.  It is noted that the features upon which applicant relies (i.e. oil absorption rate) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2dd 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Seth teaches away from the claimed pore size, the Examiner respectfully disagrees.  The Examiner relied on Seth for its general teaching that pore size affects oil absorption.  Seth teaches that with a pore size less than 3 microns, it is difficult to get the rapid oil absorption rate needed. Seth is discussing the pore size as it relates to rapid oil absorption where decreasing the pore size affects achieving a high oil absorption rate (Note, the rate of absorption is not claimed as discussed above).  This is not a teaching away that pore size affects oil absorption.  In fact, Seth confirms that pore size affects oil absorption.  Therefore, Seth does not teach away from the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 2, 16, 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PGPub 2011/0223486, hereinafter ‘486), Floyd et al. (U.S. PGPub 2006/0148915, hereinafter ‘915), Seth (U.S. PGPub 2002/0110655, hereinafter ‘655), and Michels et al. (U.S. PGPub 2007/0037721, hereinafter ‘721).
Claims 5 and 2: ‘486 teaches a microporous polymeric film consisting essentially of a single microporous polypropylene film for separators for electrochemical device [paragraphs 106 and 116] made by a dry-stretch process [abstract], wherein said polypropylene is semi-crystalline [paragraph 116], and said microporous polypropylene film has round shaped pores [paragraph 110], said round shaped pores having an aspect ratio of 0.75 to 1.25 [paragraph 110]; the dry-stretched microporous polymer film has thickness in a range of about 10-50 microns [paragraph 244], an average pore size of  0.03 to 0.50 microns [paragraphs 113]; and a porosity in the range of 20-80% [paragraph 113] in order to improve the membranes strength and enhance durability [abstract; paragraphs 20, 106, 116, 237 and 338-341].
‘486 teaches the film can be used in a wide variety of applications [paragraph 106], but it does not explicitly teach that the microporous membrane is for skin oil blotting.  However, ‘915 teaches it is known to use microporous membranes and films as separators in electrochemical cells [paragraph 2] and as oil removal cloths and wipes for cosmetic purposes [paragraph 3].  It would have been obvious to a person of ordinary skill in the art to try using the microporous 
	While ‘486 teaches the claimed thickness, pore size, and porosity ranges, the combination of ‘486 and ‘915 do not explicitly teach that the microporous membrane wipe will have an oil absorption ratio of from 12.61-14.51 when using canola oil.  However, ‘655 teaches oil absorbing wipes where it is known that the thickness, pore size, and porosity of the wipe affects the amount of oil that can be absorbed by the wipe [abstract; paragraphs 29 and 36].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness, pore size, and porosity of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  
Additionally, ‘721 teaches that the basis weight and porosity of a wipe can be varied in order to achieve different degrees of absorbent performance [abstract; paragraph 77].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the basis weight of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  Thus, one of ordinary skill in the art would be able to optimize the parameters of the wipe to achieve an oil absorption ratio of from 12.61-14.51 when using canola oil.

Claim 16: ‘486, ‘915, ‘655, and ‘721 teach the limitations of claim 5 above.  ‘486 also teaches the single layer dry stretched microporous film [paragraph 275] has a transverse direction tensile strength of at least about 225 kgf/cm2 [paragraph 286]. 

Claim 17: ‘486, ‘915, ‘655, and ‘721 teach the limitations of claim 5 above.  ‘486 also teaches the single layer dry stretched microporous film [paragraph 275] has a transverse direction shrinkage of: less than about 6.0% at 90° C [paragraph 287].

Claim 23: ‘486 teaches a method of making a layer of a microporous membrane for electrochemical devices [paragraphs 106, 305 and 338] consisting essentially of the steps of: extruding a single nonporous polypropylene precursor [paragraphs 106, 116, 339, and 343], wherein the extruded polypropylene [paragraphs 106, 116, 339, and 343]; and dry-stretching [abstract] by biaxially stretching the nonporous polypropylene precursor to form said microporous membrane[paragraph 340], the biaxial stretching including a machine direction stretching and a transverse direction stretching [paragraph 340], the transverse direction stretching including a simultaneous controlled machine direction relax [paragraph 340] in order to improve the membranes strength and enhance durability [paragraph 20] wherein the dry-stretched microporous membrane has thickness in a range of about 10-50 microns [paragraph 244].  
‘486 does not teach that the microporous membrane is for skin oil blotting.  However, ‘915 teaches it is known to use microporous membranes and films as separators in electrochemical cells [paragraph 2] and as oil removal cloths and wipes for cosmetic purposes 
While ‘486 teaches the claimed thickness, the combination of ‘486 and ‘915 do not explicitly teach that the microporous membrane wipe will have an oil absorption ratio of from 12.61-14.51 when using canola oil.  However, ‘655 teaches oil absorbing wipes where it is known that the thickness, pore size, and porosity of the wipe affects the amount of oil that can be absorbed by the wipe [abstract; paragraphs 29 and 36].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness, pore size, and porosity of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  
Additionally, ‘721 teaches that the basis weight of a wipe can be varied in order to achieve different degrees of absorbent performance [abstract; paragraph 77].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the basis weight of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  Thus, one of ordinary skill in the art would be able to optimize the 

Claim 24: ‘486, ‘915, ‘655, and ‘721 teach the limitations of claim 23 above.  ‘486 further discloses annealing the non-porous polypropylene precursor after extruding and before biaxially stretching [paragraph 345], wherein annealing is conducted at a temperature in the range of Tm-80° C. to Tm-10° C [paragraph 346], wherein the biaxially stretching comprises [paragraph 347]: machine direction stretching [paragraph 348], and thereafter transverse direction stretching including a simultaneous machine direction relax [paragraph 349], wherein machine direction stretching is conducted either hot or cold or both [paragraph 350], wherein cold machine direction stretching is conducted at a temperature <Tm -50° C and/or hot machine direction stretching is conducted at a temperature <Tm -10° C [paragraphs 351-352], wherein the total machine direction stretch is in the range of 50-500% [paragraph 353], the total transverse direction stretch being in the range of 100-1200% [paragraph 354], the machine direction relax from the transverse direction stretch being in the range of 5-80% [paragraph 355].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PGPub 2011/0223486, hereinafter ‘486), Floyd et al. (U.S. PGPub 2006/0148915, hereinafter ‘915), Seth (U.S. PGPub 2002/0110655, hereinafter ‘655), and Michels et al. (U.S. PGPub 2007/0037721, hereinafter ‘721) as applied to claim 5 above, and further in view of JP H05-018392 (using the English Machine Translation provided, hereinafter JP ‘392).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 2, 3, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 8 of U.S. Patent No. 10,953,591 (Appl. No. 14/662355) in view of Zhang et al. (U.S. PGPub 2011/0223486), Seth (U.S. PGPub 2002/0110655, hereinafter ‘655), and Michels et al. (U.S. PGPub 2007/0037721, hereinafter ‘721). 
Claim 5: U.S. Patent 10,953,591 claims a microporous membrane wipe comprising a membrane with an average pore size of about 0.50 microns, a porosity in a range of 20-80%; the membrane is made of a polyolefin polymer and a dry-stretch process; and the membrane has substantially round shaped pores, an embossed section has a thickness of about 13 microns; 
U.S. Patent 10,953,591 does not teach that the polyolefin polymer is polypropylene and that the microporous membrane wipe has an oil absorption ratio of from 12.61 to 14.51 using canola oil.  However, Zhang teaches a microporous polymeric film of improved strength made by a dry-stretch process consisting essentially of a single microporous polypropylene film as the polyolefin, wherein said polymer is a semi-crystalline polymer, and said microporous polypropylene film has round shaped pores, said round shaped pores having an aspect ratio of 0.75 to 1.25; the dry-stretched microporous polymer film has thickness in a range of about 8-50 microns, an average pore size of  0.03 to 0.50 microns; and a porosity in the range of 20-80% in order to improve the membranes strength and enhance durability [abstract; paragraphs 20, 106, 110, 113, 116, 237, 244 and 338-341].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyolefin polymer membrane wipe of U.S. Patent 10,953,591 of polypropylene as taught by Zhang because Zhang teaches it is a known polyolefin used to make microporous polymer membranes of improved strength by a dry-stretch process.
While U.S. Patent 10,953,591teaches the claimed thickness, pore size, and porosity ranges, the combination of U.S. Patent 10,953,591 and Zhang do not explicitly teach that the microporous membrane wipe will have an oil absorption ratio of from 12.61-14.51 when using canola oil.  However, Seth teaches oil absorbing wipes where it is known that the thickness, pore size, and porosity of the wipe affects the amount of oil that can be absorbed by the wipe [abstract; paragraphs 29 and 36].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness, pore 
Additionally, Michels teaches that the basis weight of a wipe can be varied in order to achieve different degrees of absorbent performance [abstract; paragraph 77].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the basis weight of the wipe in order to optimize the amount of oil that can be absorbed by the wipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.  
Thus, one of ordinary skill in the art would be able to optimize the parameters of the wipe to achieve an oil absorption ratio of from 12.61-14.51 when using canola oil.

Claims 2 and 3: U.S. Patent 10,953,591 claims that the microporous membrane wipe can be adapted for skin oil blotting, and/or for removal of fingerprint or smudges from surfaces.

Claims 16 and 17: U.S. Patent 10,953,591 claims that the membrane has a transverse direction tensile strength of at least about 225 kgf/cm2 and a transverse direction shrinkage of less than about 6.0% at 90oC. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1759